Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent Seitz on 07/28/2021.
The application has been amended as follows: 
The following amendments applied to the claims filed 08/04/2020:
Claim 1, line 62 replace “displaying,” with --displaying data output from the data processing section;--
Claim 1 last 5 lines replace “the electrode for position detection and measuring, by the lateral canal and lateral canal position detection mechanism, a position of the distal end of the electrode for position detection, and outputting, by the lateral canal and lateral canal position detection mechanism, a result of the measurement as a position of the lateral canal.” with --the electrode for position detection; and measuring, by the lateral canal and lateral canal position detection mechanism, a position of the distal end of the electrode for position detection; and outputting, by the lateral canal and lateral canal position detection mechanism, a result of the measurement as a position of the lateral canal.—
Claim 3, line 11 replace the terms “the data processing section performs” with --- the data processing section is configured to perform---
Claim 3, line 64 replace “displaying,” with --displaying data output from the data processing section;--
Claim 3 last 5 lines replace “the electrode for position detection and measuring, by the lateral canal and lateral canal position detection mechanism, a position of the distal end of the electrode for position detection, and outputting, by the lateral canal and lateral canal position detection mechanism, a result of the measurement as a position of the lateral canal.” with --the electrode for position detection; and measuring, by the lateral canal and lateral canal position detection mechanism, a position of the distal end of the electrode for position detection; and outputting, by the lateral canal and lateral canal position detection mechanism, a result of the measurement as a position of the lateral canal.--


Allowable Subject Matter
Claims 1-4, 6-11, 14-15, and 23-27 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-11, 14-15, and 23-27 are allowed.
The prior art of record does not teach or render obvious, in combination with the other limitations of the claims, an apparatus or method for detecting a position of a lateral canal extending from a root canal to a periodontal space, the apparatus and method including obtaining, by the electrode position detection mechanism, if compared .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN R SPARKS/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772